DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’s Amendment of 02/08/2021, is acknowledged. No new claims are added or cancelled. Claims 1-20 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen et al. (20140327965 A1) in view of Ikushima et al. (20120314308 A1).

Regarding claim 1, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) a lens moving apparatus comprising: 
a housing (12);
a bobbin (11) disposed in the housing; 
a first coil (131) disposed on the bobbin; 
a magnet (132) disposed on the housing and facing the first coil; 
an elastic member (181) coupled with the bobbin (11)and the housing (12, see paragraph [0065]); 
a sensing magnet (112) disposed on the bobbin (see paragraph [0021]); and 
a position sensor (143) disposed opposite to the sensing magnet and configured to output an output signal (see paragraph [0063]), 
wherein an input signal is applied to the first coil and the first coil is configured to move the bobbin in a direction of an optical axis by an interaction with the magnet (see paragraph [0061] discloses configuration of driving coil and magnets to move the module in the optical axis direction (z-direction) “when applying a current to the driving coil 131 of the electromagnetic driving module 13, a magnetic pushing force along the Z-axis direction will be generated among the driving coil 131”) 
Chen et al. does not teach a primary resonant frequency of frequency response characteristics is 30 Hz to 200 Hz, and 

Ikushima et al. discloses a primary resonant frequency of frequency response characteristics is in a range of 30 Hz to 200 Hz (see paragraph [0084] discloses “the resonant frequency is desirably 50 Hz or more in order to accurately perform the shake correction control”.
It would have been obvious to one having ordinary skill in the art before the effective file date to establish lens actuator such that it has resonant frequency 50 Hz or more as disclosed by Ikushima et al. and provide the lens actuator of Chen et al. with resonant frequency of 50Hz or more for the purpose of accurately perform the shake correction control (paragraph [0084 and [0086]).
Chen et al. and Ikushima et al. do not state  the frequency response characteristics are related to a gain of a ratio of the output signal of the position sensor to the input signal applied to the first coil and it is well known in the art that the frequency response characteristics are related to a gain of a ratio of the output signal of the position sensor to the input signal applied to the first coil as evidence by Buchler et al. ((6084835) see column 2 - line 63 to column 3 - 3line 3)

Regarding claim 2, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) the elastic member  (181) comprises an inner frame (1812) coupled with the bobbin (11) , an outer frame (1814) coupled with the housing (12), and a frame connection part (1815) configured to connect the inner frame (1812) and the outer frame (1814), and 

It would have been obvious to one having ordinary skill in the art before the effective file date of invention to provide the elastic member having width 2 to 3 times more of the thickness of the elastic member since it is well known in the art. For instance Remer discloses design procedure for support arm i.e. spring component of a support spring as shown in Fig. 4B-Fig. 5 and entire column 8 to entire column 9 discloses relationship of width, thickness and length of spring arm based on natural resonant frequency.

Regarding claim 3, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) the input signal is configured to be applied to the first coil to move the bobbin in the direction along the optical axis (see paragraph [0061] discloses “applying a current to the driving coil 131”), 
wherein the output signal is based on an electromagnetic force being sensed by the position sensor (see paragraph [0055] discloses driving current is according to sensing by Hall element), and 
Chen et al.  do not state a secondary resonant frequency of the frequency response characteristics according to the gain of the ratio of the output signal of the position sensor to the input signal applied to the first coil exceeds 200 Hz.
wherein the frequency response characteristics are related to a gain of a ratio of the output signal of the position sensor to the input signal applied to the first coil.

It would have been obvious to one having ordinary skill in the art before the effective file date to establish lens actuator such that it has resonant frequency 50 Hz or more as disclosed by Ikushima et al. and provide the lens actuator of Chen et al. with resonant frequency of 50Hz or more for the purpose of accurately perform the shake correction control (paragraph [0084 and [0086]).

Regarding claim 4, Chen et al. further discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17): 
a circuit board (17a) disposed under the housing; 
a circuit member (141-142) disposed on the circuit board and comprising a second coil disposed opposite to the magnet; and 
a base (21a) disposed under the circuit board (17a).

Regarding claim 5, Chen et al. further discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) the elastic member (181, 182) comprises: 
an upper elastic member (181) coupled with an upper portion of the bobbin (11) and an upper portion of the housing (12); and 


Regarding claim 6, Chen et al. further discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) comprising a support member (183) connecting the upper elastic member and the circuit board (see paragraph [0066]).

Regarding claim 7, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) the circuit board  (17a) comprises a terminal electrically connected to the support member (183, see paragraph [0066])).

Regarding claim 8, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) the upper elastic member  (181) comprises a first inner frame (1812) coupled with the bobbin (11) , a first outer frame (1814) coupled with the housing (12), and a first frame connection part (1815) configured to connect the first inner frame (1812) and the first outer frame (1814), and 
wherein a width of the frame connection part (1815) is at least two times greater than a thickness of the elastic member (as illustrated in Fig 4, 1815 has twice width compare to the thickness of  1815) .
wherein the lower elastic member (182) comprises: 
a second inner frame (1823) coupled with the bobbin (11); 
a second outer frame (1822) coupled with the housing (12); and 

wherein a width of the first frame connection part is at least two times greater than a thickness of the upper elastic member, and a width of the second frame connection part is at least two times greater than a thickness of the lower elastic member (see Fig. 8 illustrate 182 and Fig. 3 illustrate 181 having connection part having width more than twice the thickness).
It would have been obvious to one having ordinary skill in the art before the effective file date of invention to provide the elastic member having width 2 to 3 times more of the thickness of the elastic member since it is well known in the art. For instance Remer discloses design procedure for support arm i.e. spring component of a support spring as shown in Fig. 4B-Fig. 5 and entire column 8 to entire column 9 discloses relationship of width, thickness and length of spring arm based on natural resonant frequency.

Regarding claim 9, Chen et al. and Ikushima et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17)  the device as in claim 5 except a thickness of each of the upper elastic member and the lower elastic member is in a range of 30 µm to 50 µm, and 
wherein a width of each of the upper elastic member and the lower elastic member is correspondingly equal to or greater than a range of 60 µm to 100 µm.
It would have been obvious to one having ordinary skill in the art before the effective file date of invention to provide the thickness of the elastic members is 30 µm 

Regarding claim 10, Chen et al. discloses (see FIG. 1 to FIG. 7, FIG. 11A, FIG. 11B and FIG. 16, FIG. 17, mostly Fig. 16-17) a lens moving apparatus (as in Fig. 16 element 1) as in claim 1 except a frequency corresponding to a gain of 0 dB of the frequency response characteristics according to gain of the ratio of the output signal of the position sensors to the input signal applied to the first coil is in a range of 60 Hz to 200 Hz. 
 Ikushima et al. discloses resonant frequency of the lens actuator is 50 Hz or more that includes range of 60 Hz to 200 Hz (paragraph [0084] and [0086]).
It would have been obvious to one having ordinary skill in the art before the effective file date to establish lens actuator such that it has resonant frequency 50 Hz or more as disclosed by Ikushima et al. and provide the lens actuator of Chen et al. with resonant frequency of 50Hz or more for the purpose of accurately perform the shake correction control (paragraph [0084 and [0086]).

Regarding claim 11, Ikushima et al. further discloses resonant frequency of the lens actuator is 50 Hz or more that includes in a range of the 40 Hz to 120 Hz (paragraph [0084] and [0086] discloses ) and resonant frequency of the lens actuator is 50 Hz or more that includes the secondary resonant frequency is 250 Hz or more (paragraph [0084] and [0086]).

Regarding claim 12, Ikushima et al. further discloses resonant frequency of the lens actuator is 50 Hz or more that includes in a range of the 50 Hz to 100 Hz (paragraph [0084] and [0086] discloses ) and resonant frequency of the lens actuator is 50 Hz or more that includes the secondary resonant frequency is 250 Hz or more (paragraph [0084] and [0086]).

Allowable Subject Matter
Claims 13-20 are previously allowed.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant stated that Chen does not disclose that a primary resonant frequency of frequency response characteristics is in a range of 30 Hz to 200 and associated with upon the displacement of the bobbin in an optical direction based on AF driving by the interactions between the first coil and the magnet as claimed..
As recited in claim 1 ” wherein a primary resonant frequency of frequency response characteristics is in a range of 30 Hz to 200 Hz and the frequency response ,
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 24, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872